Citation Nr: 0835168	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  00-02 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
residuals of fracture of the transverse processes of L3, L4, 
L5 and for laminectomies at L3, L4, L5, S1 with  paresthesia 
and weakness of the right lower extremity and L5-S1 
arachnoiditis, including an additional 10 percent due to 
vertebral deformity. 

2. Whether the veteran timely perfected an appeal on the 
claim for an earlier effective date for a total disability 
rating for compensation based on individual unemployability.  

(The claim for apportionment of VA disability compensation is 
addressed in a separate decision under the same docket 
number.) 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1964 to October 1965.

This matter is before the Board of Veterans' Appeals on 
appeal of a rating decision in September 1999 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

While on appeal in a rating decision in December 2002, the RO 
assigned an earlier effective date of May 12, 1987, for the 
60 percent rating for the service-connected disability of the 
lumbosacral spine, a separate 40 percent rating for a 
neurogenic bladder, and a total disability rating for 
compensation based on individual unemployability, effective 
from November 28, 1995.  

In September 2004, the Board remanded the claim for increase 
for further procedural and evidentiary development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In February 2007, the veteran requested a hearing before a 
Decision Review Officer and an informal conference was 
conducted in June 2007, regarding whether the veteran timely 
perfected an appeal of the claim for an earlier effective 
date for a total disability rating.  

On the basis of the findings on VA examination in July 2007, 
the claim of special monthly compensation for right foot drop 
is referred to the RO for appropriate action. 




FINDINGS OF FACTS

1. The residuals of fracture of the transverse processes of 
L3, L4, L5 and of laminectomies at L3, L4, L5, S1 with 
paresthesia and weakness of the right lower extremity and L5-
S1 arachnoiditis are without spinal cord involvement while 
being bedridden or requiring long leg braces; excluding a 
neurogenic bladder, severe incomplete paralysis of the 
sciatic is not demonstrated; and the rating of 60 percent 
precludes the adding of 10 percent for a demonstrable 
vertebral deformity. 

2. The RO notified the veteran by letter, dated January 29, 
2003, of a rating decision, dated December 31, 2002, granting 
a total disability rating for compensation based on 
individual unemployability and assigning an effective date of 
November 28, 1995; after filing a notice of disagreement, a 
statement of the case was issued on March 23, 2004, but the 
veteran did not file a substantive appeal until June 10, 
2004.  

3. The substantive appeal to the rating decision of December 
31, 2002, assigning an effective date for a total disability 
rating for compensation based on individual unemployability, 
was not timely filed.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 60 percent for 
residuals of fracture of the transverse processes of L3, L4, 
L5 and for laminectomies at L3, L4, L5, S1 with paresthesia 
and weakness of the right lower extremity and L4-S1 
arachnoiditis have not been met; the criteria for adding of 
10 percent for a demonstrable vertebral deformity have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5285, 5292, 5295 (prior to 
September 26, 2003); Diagnostic Code 5293 (prior to September 
23, 2002, and before September 26, 2003); Diagnostic Codes 
Diagnostic Codes 5243 (effective September 26, 2003).  



2. The veteran did not timely perfected an appeal of the 
claim for an earlier effective date for a total disability 
rating for compensation based on individual unemployability, 
and the Board does not have appellate jurisdiction to review 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.302, 20.303 (2007).  

 The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

On the question of the timeliness of the substantive appeal, 
as the date of receipt of the substantive appeal is not in 
dispute and as it is not alleged that the veteran submitted 
another document that may be interpreted as a timely 
substantive appeal, the law is dispositive and the duties to 
notify and to assist under the VCAA do not apply.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001). 

Duty to Notify

On the claim for increase, under 38 U.S.C.A. § 5103(a), VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2003, in October 2004, and in September 2006.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse.  The veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the effective date of the claim, that is, the date of 
receipt of the claim, and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); 



and of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statements of the case, dated in June 2007 and in September 
2007.   Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria, there is 
no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim.  As 
the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained VA records and  private 
medical records.  The veteran was afforded VA examinations 
for the claim for increase.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Increase 

Factual Background

During service, the veteran suffered a low back injury when 
he was caught between the bomb bay doors and the wheel 
assembly of an aircraft.  X-rays revealed vertebral 
fractures. 

After service in a rating decision in February 1985, the RO 
granted service connection for residuals of a fracture of the 
transverse process of L4. 

Beginning December 1986, the veteran has received disability 
benefits from the Social Security Administration for lumbar 
disc disease and cauda equina syndrome. 

In a rating decision in December 1994, the RO amended the 
rating to residuals of fractures of the transverse processes 
of L3, L4, L5, and laminectomy at L5-S1. 

In a rating decision in April 1996, the RO amended the rating 
to residuals of fractures of the transverse processes of L3, 
L4, L5, and laminectomies at L3, L4, L5, and S1 with 
paresthesia and weakness of the right lower extremity. 

The current claim for increase was received in January 1999.  
In a rating decision in September 1999, the RO continued the 
60 percent rating for the lumbar spine disability under 
Diagnostic Codes 5285 and 5293.

In April 2000, an MRI by VA revealed near complete fusion at 
L3-4 and postoperative changes at L3-4, L4-5, and L5-S1. 

On VA examinations in April 2000, the veteran limped and 
walked with a cane.  On range of motion of the lumbar spine:

Flexion was to 18 degrees,
Extension was to 4 degrees,
Right lateral bending was to 5 degrees,
Left lateral bending was to 5 degrees,
Rotation to the right was to 15 degrees, and 
Rotation to the left was to 15 degrees. 

Range of motion was associated with pain and fatigue and 
muscles spasms.  There were no signs of atrophy or asymmetry 
of the musculature of the back.  There was 3/5 weakness in 
the right lower extremity, but the rest of the motor 
examination was normal.  Sensory examination revealed a 
stocking-like pattern of decreased sensation in the right 
lower extremity.  There were trace knee and ankle reflexes 
and downward plantar responses.  The straight leg raising 
sign was negative.  The diagnoses were lumbar fusion and 
lumbar epidural fibrosis with signs of arachnoiditis. 

On VA examinations in July 2001, the veteran walked with a 
limp and he used a cane.  He refused range of motion testing 
because of pain.  There was no effusion, tenderness, muscle 
spasm, postural abnormality, or fixed deformity.  There was 
no muscle wasting or atrophy.  Motor strength was 4/5 in the 
lower extremities.  Subjective sensory changes did not 
conform to any particular radicular pattern. 

On VA neurology consultation in August 2001, there was grade 
4/5 weakness of the dorsiflexors on the right and diminished 
pinprick sensation in the extremities.  Electromyography 
revealed L5 radiculopathy. 



In a rating decision in December 2002, the RO amended the 
rating to residuals of fractures of the transverse processes 
of L3, L4, L5, and laminectomies at L3, L4, L5, and S1 with 
paresthesia and weakness of the right lower extremity and 
L5-S1 arachnoiditis and continued the 60 percent rating. 

In November 2004, on comparing MRIs of April 2000 and October 
2004, D.M.Y., MD, reported that there was soft tissue 
compressing the left L1 nerve root from the L5-S1 disc, that 
there was scar tissue surrounding the right S1 root 
consistent with arachnoid adhesions, and there was an 
increase in bulging of the L2-3 disc and a herniation on the 
left at L1-2.  

On VA examination in July 2007, the veteran stated that when 
outside the house he used a cane for support and that he 
could walk about 100 feet and sit for about 20 minutes 
without having to change positions.  He complained of having 
poor balance because of right leg weakness and numbness.  He 
stated that he was able to drive.  

On physical examination, the veteran's gait was even, his 
posture was erect, and he walked steadily without the use of 
aides or braces.  He sat at ease during the interview with a 
few position changes for comfort.  The anterior iliac crests 
appeared to be aligned and the posterior spinal musculature 
appeared symmetrical.  His posture was such that he leaned to 
the left.  His gait was antalgic with dragging of the right 
foot.  There was evidence of reversal of normal lordotic 
curvature.  On range of motion of the lumbar spine:

Flexion was to 25 degrees,
Extension was to 3 degrees,
Right lateral bending was to 10 degrees,
Left lateral bending was to 10 degrees,
Rotation to the right was to 10 degrees, and 
        Rotation to the left was to 10 degrees. 



Range of motion did not change with repetitive motion. Range 
of motion produced pain.  The left thigh was 1/2 cm. smaller in 
circumference than the right thigh.  The patellar and 
Achilles reflexes were 2+, bilaterally.  Neurologically, the 
obturator and peroneal nerves of the right lower extremity 
were involved with evidence of neuralgia and paralysis and 
the obturator nerve of the left lower extremity was involved 
with evidence of neuralgia and paralysis.  Quadriceps 
strength was 4/5, bilaterally, and hamstring strength was 
4/5, bilaterally.  

Vibratory and tactile sensations were decreased in the lower 
extremities, more so in the right lower extremity.  The 
calves were of equal circumference.  There was poor 
coordination with heel and with toe walking with the veteran 
being unable to lift his toes off the floor, worse on the 
right than the left.  He declined to perform tandem walking, 
citing a possible loss of balance and the risk of falling.  
He squatted without complaints of pain, while holding on to 
the examination table to recover his cane that had fallen to 
the floor.  

After reviewing and citing medical literature on 
arachnoiditis, the examiner reported that it was less likely 
that there was spinal cord involvement because a MRI showed 
that the cauda equina was normal, and that the clinical 
picture of right leg weakness was consistent with L5-S1 
radiculopathy. 

The assessment was degenerative disc disease and residuals of 
fractures of the transverse processes of L3 and L4, status 
post L3, L4, L5, S1 laminectomies, disc removal L5-S1 with 
residual paresthesia, weakness of the right lower extremity, 
and L5-S1 arachnoiditis.  

In summary, the examiner commented that there was objective 
evidence of abnormal gait, abnormal posture, and reverse in 
normal lordosis of the lumbar spine, and ankylosis of the 
lumbosacral spine; that there was also evidence of abnormal 
mobility with the right leg turning out from the hip with 
ambulation and dragging of the right foot, but no suspected 
spinal cord involvement; 



and that there was visible manifestation of pain with 
movement of the lumbar spine, objective evidence of decrease 
sensation to touch and vibration, and evidence of soft muscle 
tone in the posterior trunk muscles, lower extremities, and 
buttocks without evidence of atrophy.  

Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis or periarticular pathology, 
painful motion is factor to be considered. 38 C.F.R. § 4.59.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

Since the veteran filed his claim for increase in January 
1999, the criteria for evaluating disabilities of the spine 
have been revised twice, once, effective September 23, 2002, 
and again effective September 26, 2003.  When the rating 
criteria are revised during the course of the appeal, the 
Board considers both the old and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 3-2000.

Analysis 

The residuals of fractures of the transverse processes of L3, 
L4, L5, and of laminectomies at L3, L4, L5, and S1 with 
paresthesia and weakness of the right lower extremity and 
L5-S1 arachnoiditis are currently rated 60 percent under 
Diagnostic Codes 5285 (vertebral fracture ) and 5293 (disc 
syndrome). 

Diagnostic Code 5285

Under Diagnostic Code 5285 before September 26, 2003, the 
criteria for the next higher rating, 100 percent, are 
residuals of a vertebral fracture with spinal cord 
involvement and bedridden or requiring long leg braces. 

Effective September 26, 2003, and currently, the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) replaced the criteria under 
Diagnostic Code 5285, and Diagnostic Code 5285 was renumbered 
as Diagnostic Code 5235.  Under the General Rating Formula, 
the criteria for the next higher rating, 100 percent, for 
residuals of vertebral fracture are unfavorable ankylosis of 
the entire spine.  

Under the criteria of either Diagnostic Code 5285, spinal 
cord involvement and bedridden or requiring long leg braces, 
or the General Rating Formula, unfavorable ankylosis of the 
entire spine, have not been found at any time during the 
appeal period.  

As for adding 10 percent for demonstrable vertebral deformity 
under Diagnostic Code 5285 before September 26, 2003, a 10 
percent for a demonstrable deformity can not be added when 
the disability is rated either 100 percent or 60 percent 
disabling under Diagnostic Code 5285, VAOPGCPREC 3-2006.  

Effective September 26, 2003, under the General Rating 
Formula, a 10 percent is assignable for vertebral body 
fracture with loss of 50 percent or more of height.  The 
provision for "adding" 10 percent under the old Diagnostic 
Code was not carried over.  Therefore the 10-percent 
provision is no longer applicable under the General Rating 
Formula. 

For these reasons, the criteria for a higher rating under 
Diagnostic Code 5285 before September 26, 2003, including 
consideration of the 10-percent provision, and under the 
current criteria of the General Rating Formula, have not been 
met. 

Diagnostic Code 5293

Before September 23, 2002, under Diagnostic Code 5293 (disc 
syndrome), the maximum schedular rating is 60 percent.  As a 
60 percent is already assigned, higher rating is not possible 
under Diagnostic Code 5293 before September 23, 2002. 

Between September 23, 2002, and before September 26, 2003, 
the criteria for disc syndrome under Diagnostic Code 5293 
were revised.  Under Diagnostic Code 5293, after September 
23, 2002 and before September 26, 2003, disc syndrome could 
be rated by combining separate ratings for chronic orthopedic 
and neurological manifestations, or rated on the basis of the 
total duration of incapacitating episodes, whichever method 
resulted in a higher rating.  

As for orthopedic manifestations, before September 26, 2003, 
limitation of motion of the lumbar is rated under Diagnostic 
Code 5292.  Under Diagnostic Code 5292, the maximum schedular 
rating for limitation of motion of the lumbar spine is 40 
percent.  As a 60 percent is already assigned, higher rating 
is not possible under Diagnostic Code 5292 before September 
26, 2003. 

As for neurological manifestations, under 38 C.F.R. § 4.124a, 
Diagnostic Code  8520, pertaining to the sciatic nerve, the 
criterion for a 40 percent rating is moderately severe 
incomplete paralysis.  The criterion for a 60 percent rating 
is severe incomplete paralysis with marked muscular atrophy.  

In order to establish a rating higher than 60 percent based 
on the combination of separate ratings for chronic orthopedic 
and neurological manifestations, and as the orthopedic 
manifestation is equivalent to severe limitation of motion, 
which is ratable at the maximum rate of 40 percent, the 
neurological manifestation must equate to severe incomplete 
paralysis, that is, ratable at 60 percent because the 
combination of a 40 percent rating (orthopedic) and a 60 
percent rating (neurological) is 80 percent under 38 C.F.R. 
§ 4.25 were as the combination of a 40 percent rating 
(orthopedic) and a 40 percent rating (neurological) is only 
60 percent under 38 C.F.R. § 4.25. 

Therefore, the remaining question is whether the findings 
establish severe incomplete paralysis with marked atrophy of 
the sciatic nerve.  

On VA examinations in April 2000, there were no signs of 
atrophy or asymmetry of the musculature of the back.  There 
was 3/5 weakness in the right lower extremity, but the rest 
of the motor examination was normal.  Sensory examination 
revealed a stocking-like pattern of decreased sensation in 
the right lower extremity.  There were trace knee and ankle 
reflexes and downward plantar responses.  The straight leg 
raising sign was negative.  

On VA examinations in July 2001, there was no muscle wasting 
or atrophy.  Motor strength was 4/5 in the lower extremities.  
Subjective sensory changes did not conform to any particular 
radicular pattern.  On VA neurology consultation in August 
2001, there was grade 4/5 weakness of the dorsiflexors on the 
right and diminished pinprick sensation in the extremities.  
Electromyography revealed L5 radiculopathy.  

On VA examination in July 2007, the veteran's gait was 
antalgic with dragging of the right foot.  There was evidence 
of reversal of normal lordotic curvature.  The left thigh was 
1/2 cm. smaller in circumference than the right thigh.  The 
patellar and Achilles reflexes were 2+, bilaterally.  

Neurologically, the obturator and peroneal nerves of the 
right lower extremity were involved with evidence of 
neuralgia and paralysis and the obturator nerve of the left 
lower extremity was involved with evidence of neuralgia and 
paralysis.  Quadriceps strength was 4/5, bilaterally, and 
hamstring strength was 4/5, bilaterally.  

Vibratory and tactile sensations were decreased in the lower 
extremities, more so in the right lower extremity.  The 
calves were of equal circumference.  There was poor 
coordination with heel and with toe walking with the veteran 
being unable to lift his toes off the floor, worse on the 
right than the left.  And the clinical picture of right leg 
weakness was consistent with L5-S1 radiculopathy and 
arachnoiditis.  

Although there is objective evidence of sensory disturbances 
and evidence of soft muscle tone and right lower extremity 
weakness, equating to moderately severe marked atrophy and 
loss of reflexes are not shown to support a finding of severe 
incomplete paralysis with marked atrophy of the sciatica 
nerve. 

In the absence of severe incomplete paralysis with marked 
atrophy of the sciatic nerve, the combined separate ratings 
for chronic orthopedic manifestation, 40 percent (severe 
limitation of motion) and neurological manifestation, 40 
percent (moderately severe incomplete paralysis of the 
sciatic nerve) does not exceed the already assigned 60 
percent rating under Diagnostic Code 5293 between September 
23, 2002, and before September 26, 2003.

On the basis of the total duration of incapacitating 
episodes, the maximum schedular rating is 60 percent, as a 60 
percent is already assigned, higher rating is not possible 
under Diagnostic Code 5293 between September 23, 2002, and 
before September 26, 2003. 

Effective September 26, 2003, and currently, disc syndrome 
based on the total duration of incapacitating episodes was 
incorporated into the Formula for Rating Intervertebral Disc 
Syndrome, and the maximum rating remained at 60 percent. 
Diagnostic Code 5293 was renumbered as Diagnostic Code 5243.  
As a 60 percent is already assigned, a higher rating is not 
possible under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episodes from September 26, 
2003.

Diagnostic Code 5243 does provide that disc syndrome may be 
rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, except for unfavorable 
ankylosis of the entire spine, which has not been found at 
any time during the appeal period, there is no other rating 
assignable higher than 60 percent. 

Under the General Rating Formula, Note 1, provides that any 
associated objective neurological abnormalities, including 
bowel and bladder impairment are to rated separately under 
the appropriated Diagnostic Code. 

As previously explained, in the absence of severe incomplete 
paralysis with marked atrophy of the sciatic nerve, the 
criterion for a 60 percent rating based on objective 
neurological abnormalities has not been met. 

For these reasons, the preponderance of evidence is against a 
rating higher than 60 percent for residuals of fracture of 
the transverse processes of L3, L4, L5 and for laminectomies 
at L3, L4, L5, S1 with paresthesia and weakness of the right 
lower extremity and L5-S1 arachnoiditis, considering the 
10-percent provision for vertebral deformity, under the 
applicable Diagnostic Codes and revisions during the pendency 
of the appeal, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Timeliness of Appeal

Background

On December 17, 2002, in lieu of a formal hearing, at the 
veteran's request, the Decision Review Officer of the RO and 
the veteran met in person to address the claim for increase 
for disability of the lumbosacral spine, the claim for an 
earlier effective date for a 60 percent rating for the 
disability of the lumbosacral spine, the claim for a total 
disability rating for compensation based on individual 
unemployability, and the claim of service connection for a 
neurogenic bladder.  The veteran asked the Decision Review 
Officer to make a determination on the evidence of record.  
The veteran indicated that if any determination was 
unfavorable he intended to appeal to the Board of Veterans' 
Appeals.  The Decision Review Officer then explained to the 
veteran the appeal process, including the issuance of the 
statement of the case or supplemental statement of the case, 
if needed, and the timely filing of a VA Form 9 (substantive 
appeal) to perfect the appeal. 

In a rating decision, dated December 31, 2002, the RO granted 
an earlier effective date of May 12, 1987, for the 60 percent 
rating for the disability of the lumbosacral, granted service 
connection for a neurogenic bladder, and granted a total 
disability rating for compensation based on individual 
unemployability, effective November 28, 1995.  

The RO notified the veteran of the rating decision and of his 
appellate rights by letter, dated January 29, 2003.  

On August 8, 2003, the veteran filed a notice of disagreement 
with the effective date for the total disability rating for 
compensation based on individual unemployability.

In November 2003, the RO acknowledged receipt of the 
veteran's notice of disagreement and he was informed that he 
could choose to have a Decision Review Officer assigned to 
his case or he could follow the traditional appeal process.  



In January 2004, the veteran indicated that he wanted the 
claims addressed by the Decision Review Officer at the 
conference in December 2002, be sent to the Board. 

On March 23, 2004, the RO issued a statement of the case on 
the claim for an earlier effective date for the total 
disability rating for compensation based on individual 
unemployability.  The veteran was notified that to complete 
his appeal he had to file a formal appeal and that a VA Form 
9, for that purpose was enclosed.  He had to file that appeal 
within 60 days of the date of the statement of the case or 
within the remainder, if any, of the one year period from the 
date of the letter notifying him of the action he had 
appealed.  If the RO did not hear from him within this 
period, his case would be closed.  He was also informed that 
if he needed more time to file his appeal, he should request 
it before the time limit for filing the appeal expired.  

The veteran's substantive appeal was received on June 10, 
2004.  

During the interim between the issuance of the statement of 
the case in March 2004 and the receipt of the substantive 
appeal in June 2004, the only correspondence received from 
the veteran was in April 2004, pertaining the issue of 
apportionment of his VA disability compensation.  

In July 2004, the RO notified the veteran that the 
substantive appeal to the claim for an earlier effective date 
for a total disability rating for compensation based on 
individual unemployability was not timely filed.  In August 
2004, the veteran filed a notice of disagreement to the 
timeliness of the substantive appeal.  The RO issued a 
statement of the case in July 2005, and the veteran filed the 
substantive appeal in August 2005. 
The Law and Regulations 

An appeal to the Board of Veterans' Appeals consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  

A substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b)(1). 

An extension of the 60-day period for filing a substantive 
Appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal or the response to the supplemental statement of the 
case.  38 C.F.R. § 20.303. 

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed.  However, if a Substantive Appeal is 
subsequently received within the 1-year appeal period (60-day 
appeal period for simultaneously contested claims), the 
appeal will be considered to be reactivated.  38 C.F.R. 
§ 19.32.  

A determination by the RO which the claimant is properly 
notified is final if an appeal is not perfected as prescribed 
in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103. 

The time limit within which a claimant is required to perfect 
a claim or challenge an adverse VA decision may be extended 
for good cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  38 C.F.R. § 3.109(b).  



Analysis

The veteran does not contend that he did not receive the 
notice of January 29, 2003, addressing the effective date for 
the grant of the total disability rating for compensation 
based on individual unemployability. 

The veteran does argue that the claim for an earlier 
effective date for a total disability rating for compensation 
based on individual unemployability was already under the 
jurisdiction of the Board because had been scheduled for a 
hearing before the Board.   

The veteran requested a hearing after he filed his notice of 
disagreement in August 2003 and before the issuance of the 
statement of the case in March 2004.  It is the filing of a 
substantive appeal, after the issuance of the statement of 
the case, that perfects an appeal.  The request for a hearing 
before the Board does not establish the Board's jurisdiction 
under 38 U.S.C.A. § 7105(a) as appellate review is initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished. 

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  And the application for appellate review will 
not be entertained unless it is in conformity with Chapter 
71, including 38 U.S.C.A. § 7105(a).  38 U.S.C.A. § 7108.  

When the veteran fails to file a timely appeal, and does not 
request an extension of time in writing before the expiration 
of time for the filing of the substantive appeal, he is 
statutorily barred from appealing the decision of the RO.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).




Here, in a rating decision, dated December 31, 2002, the RO 
granted a total disability rating for compensation based on 
individual unemployability, effective November 28, 1995. The 
RO notified the veteran of the decision and of his appellate 
rights by letter, dated January 29, 2003.  Therefore, the 
one-year appeal period expired on January 29, 2004, one year 
after the date of mailing of the notice of the result of the 
initial review or determination. 38 U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the veteran was received 
in August 2003.  The RO issued a statement of the case, dated 
March 23, 2004.  He was notified that he was required to file 
a substantive appeal to complete his appeal, and a VA Form 9 
was provided for that purpose. He was advised that he should 
respond within 60 days from the date of the letter or within 
the remainder of the one year appeal period, in order to 
perfect his appeal.

The appeal period, following the issuance of the statement of 
the case expired on May 23, 2004.  38 U.S.C.A. § 7105(d)(3), 
38 C.F.R. § 20.302(b).  The one-year appeal period had 
already expired on January 29, 2004, following the notice of 
the rating decision of December 2002.  The veteran then filed 
the substantive appeal on June 10, 2004. 

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or the remainder of the one-year period 
after the mailing of notice of the initial determination, 
whichever is longer.  In this case, the veteran did not 
perfect his appeal by timely filing a substantive appeal 
after the issuance of the statement of the case in March 
2004, which was the period that ended later than the 
remainder of the 1-year period from the date of mailing of 
the rating decision of December 2002.

Accordingly, as the appeal has not been perfected on the 
claim for an earlier effective date for a total disability 
rating based on individual unemployability, the Board does 
not have jurisdiction to review the claim for an earlier 
effective date. 




ORDER

A rating higher than 60 percent for residuals of fracture of 
the transverse processes of L3, L4, L5 and for laminectomies 
at L3, L4, L5, S1 with paresthesia and weakness of the right 
lower extremity and L5-S1 arachnoiditis, considering the 
10-percent provision for vertebral deformity, is denied.  

As the veteran did not timely file a substantive appeal on 
the claim for an earlier effective date for a total 
disability rating for compensation based on individual 
unemployability, the appeal as to that claim is dismissed. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


